Robinson, J.
(dissenting). In this case the decision of the majority may accord with the old-line practice, and yet it is clearly wrong. The decision appealed from and reversed is confessedly right and just; yet it is reversed and the ward is thrown out of court, because, as the judges think, he came in by the wrong door.
As it appears, in March, 1913, the guardian and his ward appeared in the office of the county judge and had some talk concerning a final account which the guardian presented or purposed to present. There was no trial or hearing or evidence, and there is no showing that the ward ever saw the account or knew of its contents. The county court advised him to get. an attorney, and he at once left and went to Canada. There was no adjournment of the case and no hearing, but five months, afterwards the county judge signed an order allowing the paper then or previously filed, as an account. The county court had no jurisdiction. The parties were not legally before the court.
In April, 1916, the ward returned from Canada, learned of the order, and at once moved to vacate it. The motion was granted, and after a full and fair hearing of witnesses and a fair trial the order of the county court was affirmed by the district court. In the district court the complaint was amended, witnesses were sworn, examined, and cross-examined, and the case was tried the same as an action commenced in the district court. But now our judges reverse the district court, holding that the ward came into court at a wrong door, and that the void and fraudulent order of settlement should have been attacked by an action, and not by a motion. Such decisions do tend to make, thé law practice a travesty on justice.
On appeal the district court made findings of fact and conclusions of law. It found specially and generally that all the allegations of the complaint are true; that the final report of the guardian was grossly false and deceptive; that money of the ward had been invested in land and the report failed to give an account for the same, failed to account for any profits on any of the investments, and failed to allow interest for the use of the money, and charged the plaintiff with $550-when he received only $50; and that by undue influence the guardian *259secured á receipt for $550. The court found that the guardian advised the ward against employing counsel and promised to make a just and fair settlement; that the ward relied on the same, and did not employ counsel, and did nothing to protect his interest; and so it appears there was no hearing and no investigation and no accounting, and the account filed with the county court was false and untrue. The guardian charged himself with several sums of money received from 1904 to 1909, amounting to $3,907.36. He charged the ward with money paid, $550, when, according to his own testimony, he paid only $50. And he filed a false receipt for the same, signed by the ward. His excuse is that $500, included in the cash receipt, is for time that plaintiff failed to work before he came of age. Were he entitled to make such a charge, of course it should have been presented as a claim against the ward, and not as money paid to him.
As appears from defendant’s testimony, with a part of the money he received as guardian, he bought land, — a Beatty quarter section,— and he never told Roy anything about it. (29.) He paid for the quarter section $2,000, taking title in the name of McCue, and then took a deed from McCue for the express consideration of $3,200, and he paid McCue for the transaction $10. (32.) How was that for hocus pocus ?
Counsel says that in the district court the verity of the final account was not in issue; but on the pleadings it was a very material issue. If the account was correct, then there was no good reason for vacating the order allowing it; if the account was grossly incorrect, then there was good reason for vacating the order. Now the account is impeached by the testimony of the guardian himself. He shows that it is grossly false and deceptive, as found by the county court and the distinct court. That alone was cause sufficient to vacate the final decree. The guardian acted in a fiduciary capacity. He was bound to keep and to render to the court a just and true account of his dealings with the estate of his ward. And the'ward had a right to rely on his fairness and good faith, and to trust to his assurances that it was unnecessary for him to incur the expense of hiring a lawyer to protect his rights.
By the Probate Code it is provided the county court has power and authority in each case, to open, vacate, or modify a decree or order for fraud, mistake, newly discovered evidence, or other sufficient cause. Section 8534.
*260Counsel for defendant cites several sections of the statute in regard to rebearings, appeals, decrees of distribution, etc., but those statutes have not the least application to a case where, in the absence of a party and unknown to him, an adverse judgment or decree has been entered by fraud and imposition. Counsel does not seem to realize that this is a case where the guardian was bound to protect the ward and to take no advantage of him, and to render a just and true account, and that for the guardian to render an account grossly false and untrue was a fraud -of the grossest kind. Indeed, it was a violation of his oath, faithfully and in accordance with law and to the best of his ability, to perform all the duties of his trust. Section 8684.
The judgment should be affirmed.